Citation Nr: 1142480	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from March 1961 to August 1974.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.


FINDING OF FACT

A chronic lung disorder, to include the Veteran's currently diagnosed emphysema, was not shown in service, or for many years thereafter, nor is it the result of his military service, to include as due to asbestos exposure.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an 

initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the initial adjudication of the instant case, the RO's March 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his service connection claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been satisfied.  The RO has obtained the Veteran's service and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in March 2011 that the Board finds is adequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, the VA examiner reviewed the Veteran's relevant treatment records, considered the Veteran's statements, and administered a thorough clinical examination, all of which allowed for a fully-informed evaluation of the claimed disorder.  Id.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. 

Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from March 1961 to August 1974.  In February 2008, the Veteran submitted a claim of entitlement to service connection for a lung disorder, to include as due to inservice exposure to asbestos.  In March 2011, the Board remanded the claim for further development.  Specifically, the Board directed the RO to afford the Veteran a VA examination in order to ascertain the nature of any lung disorder present and, if any present, the etiological relationship of each such disorder to the Veteran's active duty service, including asbestos exposure.  That same month, the Veteran underwent a VA examination wherein the examiner addressed the salient diagnostic and etiological questions presented by the above-captioned claim.  Consequently, the Board finds that the RO substantially complied with the Board's March 2011 remand directives and, thus, another remand for corrective actions was not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's claim was readjudicated and denied by the RO in a June 2011 supplemental statement of the case.  The RO then remitted the Veteran's claim to the Board for further appellate review.

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain 

circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has undertaken a longitudinal review of all the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a lung disorder, to include asbestosis.  Further, the Veteran's service records do not demonstrate that he was exposed to asbestos.  During the pendency of this appeal, the Veteran submitted statements and provided testimony that he was stationed aboard various naval vessels as a Boatswain's Mate during his active duty service, including aboard the U.S.S. Ozbourn and U.S.S. Duluth.  The Veteran asserts that he was exposed to asbestos during his military service aboard these vessels and that such exposure resulted in a current lung disorder.  

The post-service evidence of record clearly demonstrated current diagnoses of lung disorders, including emphysema.  See Degmetich v. Brown, 104 F.3d 1328, 1333 

(Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Consequently, the Board finds that the record included evidence an inservice event and a current diagnosis.  Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 346.  

In March 2011, the Board remanded the claim at issue because a questioned remained as to whether the Veteran current had a lung disorder that was related to asbestos exposure.  Further, the evidence then of record did not include an opinion addressing the etiological relationship, if any, between any current lung disorder and his active duty service, to include exposure to asbestos.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

In March 2011, the Veteran underwent a VA examination.  The examiner specifically indicated that the Veteran's relevant treatment records were contemporaneously reviewed, including the results of a March 2011 radiological examination.  The examiner reviewed the Veteran's service narrative, observing that the Veteran's military occupation specialty was not considered by the U.S. Department of Defense to be high-risk for asbestos exposure.  The examiner also observed that the Veteran smoked cigarettes during his active duty service and that he continued to smoke until the present.  The Veteran's smoking history consisted of two and half to three packs of cigarettes per day for approximately fifty years.  The Veteran reported that he was only smoking six cigarettes per day at the time of this examination, but endorsed exposure to second-hand smoke due to his spouse's smoking habit.  After reviewing recent treatment reports and the Veteran's current treatment regime, and performing a physical examination, the diagnosis was bullous emphysema.  The examiner then opined as follows:

The Veteran has no clinical features of asbestos exposure or asbestosis.  The lung findings, history, and examination are exclusively that of emphysema.  The radiographic 

findings and pulmonary function studies . . . are exclusively that of emphysema.  It is less than likely that the Veteran's diagnosed lung disorder now was a result of active military service and in particular exposure to asbestos.  The complete rationale for this judgment is clear in that the Veteran exhibits 'pink puffer' characteristics of emphysema, that is to say he does not have [carbon dioxide] retention, does not require oxygen, but yet pulmonary function studies show profound diminishment of [Force Vital Capacity] and [Forced Expiratory Volume in One Second] which are characteristics of emphysema without cor pulmonale, and radiographic findings are not that of asbestos or asbestos exposure.

To the extent that the Veteran asserts that a current lung disorder is related to his active duty service, to include asbestos exposure, or to the extent that he currently has an asbestos-exposure-related lung disorder, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  The precise diagnosis and etiology of a disorder, especially in the presence of other potential sources such as smoking cigarettes, are too complex for a layperson to proffer competent opinions.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic or etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay assertions of medical etiology cannot constitute evidence upon which to grant the claims for service connection.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Consequently, the Veteran's assertions do not constitute competent evidence of a diagnosis or etiology.  

Only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an 

expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The March 2011 VA examiner's opinion is the only competent etiological opinion of record and is negative to the Veteran's claim. 

The Board acknowledges the March 1991 radiological examination of the Veteran's chest that could not "rule out" fibrosis.  While fibrosis could not be ruled out, the Board finds that the March 1991 radiological examination does not constitute a definitive diagnosis of a lung disorder related to asbestos exposure.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence couched in terms of "possible" is too speculative to establish service connection); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  As such, the Board assigns little probative value to the findings from the March 1991 radiological examination.  

Further, pursuant to the Board's March 2011 remand, the Veteran underwent a VA examination, including a radiological examination conducted by a board-certified pulmonologist.  As a result of this examination, the diagnosis was "exclusively" emphysema.  There were no "clinical features" of asbestos exposure.  Moreover, the subsequent radiological findings in March 2011 were "not that of asbestos or asbestos exposure," thereby ruling out fibrosis, to include as due to asbestos exposure.  The Board finds that the March 2011 VA and radiological examination are the most probative evidence of record as to the nature of the Veteran's current lung disorder and the etiology thereof.  See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999) (holding that the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others); Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (holding that the Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated).

Moreover, to any extent the Veteran or record raises the issue of service connection for a lung disorder due to tobacco use in service, for claims filed after June 9, 1998, a disorder will not be considered service-connected on the basis that it resulted from 

injury or disease attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011).  As a chronic lung disorder did not become manifest during service, service connection on this basis is not warranted.  See 38 C.F.R. § 3.300(b). 

In the absence of competent evidence that the Veteran's current lung disorder is related to his active duty service, to include asbestos exposure, the preponderance of the evidence is against his claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a lung disorder, to include as due to asbestos exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


